PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,752
Filing Date: 14 Feb 2018
Appellant(s): BÉDUER et al.



__________________
Randolph E. Digges, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

	Claims 1-3, 9, 11, 12, 14-21, 23-27, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (WO 2016/011387 A1, Jan. 21, 2016) in view of Bellas et al. (US 2014/0308362, Oct. 16, 2014) and Kaully et al. (US 2011/0293722, Dec. 1, 2011).

(2) Response to Argument

	Appellant argues that claim 1 specifies that the scaffold material consists essentially of a plurality of elastically compressible particles. A scaffold material does not exist in Griffin et al. until the microgel particles are self-annealed together by cross-linking to each other at the surface to form a solid. Thus, the scaffold material of Griffin et al. does not consist essentially of a plurality of elastically compressible particles. The scaffold material of Griffin et al. is a solid material that has been formed by cross-linking microgel particles together.
 a “scaffold”, thus meeting the instant claim limitation of a scaffold material. Appellant does not define in the specification wherein a scaffold material may not be a precursor. Thus, Appellant’s argument that the microgel precursor of Griffin et al. is not a scaffold material is not persuasive. 
	Furthermore, Appellant noted on page 6 of 23 of the Brief that the scaffold material according to the invention may be injected into a patient’s breast cavity. After injection, the shapeable paste can be modelled into an appropriate shape by a surgeon using a suitable amount of force. After a period of time, the patient’s own body will start a series of physiological processes that permanently fix the shape of the shaped implant formed from the scaffold material of the invention. Appellant’s description of the claimed invention does not appear to be different from the microgel precursor of Griffin et al. Griffin et al. disclose in paragraph [0085] wherein the precursor material prior to final annealing is flowable and can be delivered as a paste. In paragraph [0085] Griffin et al. disclose wherein the precursor material can be applied using a syringe device into a treatment site where the microgel conforms to the shape of the injection site. In paragraph [0088] Griffin et al. disclose wherein microgel particles can be injected and molded into any desirable shape. Griffin et al. further disclose in paragraph [00121] wherein a solid contiguous highly porous scaffold is formed after the annealing process. 

	Appellant argues that the scaffold material according to Griffin et al. does not consist essentially of a plurality of compressible particles. The microgel particles according to Griffin et al. necessarily include an annealing agent. 
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed above, the microgel precursor is interpreted as the claimed scaffold material. The microgel precursor does not have an annealing agent. The annealing agent is applied later to the microgel precursor, but the microgel precursor in itself does not have an annealing agent. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that Griffin et al. does not teach microparticles having a mean pore diameter between 1 µm and 2 mm as claimed in claim 1. And because the microparticles that are the precursor to the scaffold material of Griffin et al. do not have the pore sizes as claimed, they also cannot possibly have a ratio of mean pore diameter to wall material thickness of at least 3 as claimed. 
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Kaully et al. provided motivation to 

	Appellant argues that the scaffold material of Griffin et al. is not a shapeable paste and does not become a shapeable paste when contacted with a liquid as claimed in claim 1. 
	The Examiner does not find Appellant’s argument to be persuasive. Instant claim 1 recites wherein the scaffold material is a shapeable paste, or becomes a shapeable paste when contacted with a liquid. As discussed above, the microgel precursor of Griffin et al. reads on the claimed “scaffold material”, where that term is interpreted as broadly as is reasonable in view of the teachings of the instant specification and the state of the prior art at the time of filing. The microgel precursor of Griffin et al. is a shapeable paste since paragraph [0085] discloses wherein the precursor material can be delivered as a paste and paragraph [0088] discloses wherein it can be molded into any desired shape. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that the microparticles according to Griffin et al. might be pasty before they are self-annealed, but they are not a scaffold material at that point in time because they have not been cross-linked together to create interstitial spaces in a scaffold material that can function as pores for cell infiltration.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed above, a scaffold provides the structural support for cell 

	Appellant argues that the entire purpose of Griffin et al. is to form a scaffold material without the use of porogens to create porosity. The porosity does not come from porous particles. It comes from essentially solid particles being self-annealed at their surface, leaving interstitial spaces between the particles that function as pores in the solid material thus formed. There is no coherent why one having ordinary skill in the art would find it obvious to make the particles of Griffin et al. porous. 
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the microgel particles of Griffin et al. to have interconnected pores motivated by the desire to mimic the structural morphology of a native tissue, to modulate the degradation rate/volume retention rate of the particles, and/or to module release profile of the cells embedded therein as taught by Bellas et al. 
or any other art-recognized method can be used. Thus, it would have been obvious to one of ordinary skill in the art that pores may be formed on the particles of Griffin et al. without porogens. This is further supported by Bellas et al. disclosing in paragraph [0053] that methods for generating porous structures within silk fibroin matrix include freeze-drying. Bellas et al. disclose in paragraph [0056] that in such embodiment, alcohol can be added to the silk fibroin solution. Thus, it would have been obvious to one of ordinary skill in the art that pores may be formed on the particles of Griffin et al. without porogens by adding alcohol and freeze-drying. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that if the particles were porous at the outset, one can imagine that it would be very difficult, if not impossible, to reliably self-anneal the surfaces of the porous particles to each other and thereby obtain the desired interstitial spacing between the particles. Pores “on their surface” as claimed in claim 1 would make it difficult to bond particles together (i.e., it is impossible to cross-link a pore, which is a void space, to a pore on another particle). 
	The Examiner does not find Appellant’s argument to be persuasive. Appellant’s argument is merely an allegation, which Appellant has not provided objective evidence to support that the allegation is factual. As such, without knowing whether Appellant’s allegation is factual, Appellant’s allegation is unpersuasive. Also, even if Appellant’s 

	Appellant argues that the particles would already be porous so why would anyone proceed with the self-annealing process according to Griffin et al.?
	The Examiner does not find Appellant’s argument to be persuasive. Griffin et al. disclose in paragraph [0008] wherein the geometry of the described microgel networks entice cells to migrate into the microgel. Therefore, there is motivation for one of ordinary skill in the art to proceed with the self-annealing process in order to create a geometry to entice cells to migrate into the microgel. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that while Bellas et al. also mentions other ways of forming pores in silk fibroin, that avoids the entire point of Griffin et al., which is to construct a scaffold from particles that self-anneal together rather than creating porosity by other methods.
	The Examiner does not find Appellant’s argument to be persuasive. As discussed in the rejection, it would have been prima facie obvious to have formulated the microgel 

	Appellant argues that Kaully et al. expressly teaches the use of porogens to create a sponge with the characteristics and porogens are to be avoided according to Griffin et al.
	The Examiner does not find Appellant’s argument to be persuasive. As discussed in above and in the rejection, one may form pores without porogens as taught by Bellas et al. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that the difference references do not teach the same invention at all and they are not related to each other.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. In order for a reference to be proper for use in an obviousness rejection, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is 

	Appellant argues that there is nothing in the prior art that teaches or suggests the invention as claimed. The Office has simply found references in the art that mention some of the words in Appellant’s claims and cobbled them together in a manner that belies their express teachings and asserted that such a combination is obvious.
	The Examiner disagrees. As discussed above and in the rejection, Griffin et al. disclose a scaffold material. Griffin et al. differ from the instant claims insofar as not disclosing wherein the microgel particles have a plurality of interconnected pores in their core and on their surfaces that are connected to an environment external to said particles. However, it would have been prima facie obvious to have formulated the microgel particles of Griffin et al. to have interconnected pores motivated by the desire to mimic the structural morphology of a native tissue, to modulate the degradation rate/volume retention rate of the particles, and/or to module release profile of the cells embedded therein as taught by Bellas et al. The combined teachings of Griffin et al. and Bellas et al. do not disclose wherein the pores have a mean pore diameter between 1 µm and 2 mm and wherein the particles have a ratio of mean pore diameter to wall prima facie obvious to one of ordinary skill in the art to have formulated the microgel particles to have a pore size of 50-1000 µm since this is a known and effective pore size for porous hydrogel materials that are injected into the body as taught by Kaully et al. It would have been prima facie obvious to one of ordinary skill in the art to have formulated the microgral particles to have a ratio of mean pore diameter to wall thickness of 5 since an effective pore size for porous hydrogel materials that are injected into the body may be 100 µm and an effective wall thickness for porous hydrogel materials with a pore size of 100 µm may be 20 µm as taught by Kaully et al., thus a ratio between pore diameter and pore wall thickness of 5 is obvious. 
	Appellant has not explained how these motivation statements are not proper. Thus, Appellant’s argument is unpersuasive. 

	Appellant argues that with regards to claim 35, the Office appears to believe that all hydrogels have the properties of the scaffold material as claimed. They clearly do not. Griffin et al. disclose a scaffold made from self-annealed microgel particles. But the scaffold material according to Griffin et al. is a solid material, and thus cannot possibly be shapeable (i.e., display, upon hydration, a non-linear compression behavior with a plateau region localized in compression ranges that are between 5% and 9% of a fully hydrated state) as claimed in claim 35. Similarly, Kaully et al. also discloses a hydrogel, but in this instance in the form of a sponge. Again, the material of Kaully et al. is similar, but it cannot possibly meet the requirements of claim 35.
 the claimed scaffold material, where that term is interpreted as broadly as is reasonable in view of the teachings of the specification and the state of the prior art at the time of filing. Appellant has not explained how the microgel precursor of Griffin et al. would be incapable of having the property recited in claim 35. Appellant appears to say that a material that is shapeable would have the property recited in claim 35. The microgel precursor of Griffin et al. is shapeable as discussed above and in the rejection. Therefore, it would appear that the microgel precursor of Griffin et al. would have the property recited in claim 35. As such, Appellant’s argument is unpersuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),